    Case: 1:20-cv-02242 Document #: 18 Filed: 06/10/20 Page 1 of 3 PageID #:131




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 THE JAMES STREIBICH REVOCABLE                   )
 TRUST OF 2002, an Illinois Trust,               )
 individually, and Derivatively, on behalf       )
 of FOLDING LIGHT, LLC, a Delaware               )
 Limited Liability Company,                      )
                                                 )
                 Plaintiffs,                     )   No. 1:20-cv-02242
                                                 )
         v.                                      )   Honorable Judge Manish S. Shah
                                                 )
 BROCK H. FLAGSTAD, individually,                )   Honorable Magistrate Judge Maria Valdez
 and OXFORD MARKETING                            )
 PARTNERS, LLC, OXFORD MEDIA,                    )
 LLC, OXFORD TAX PARTNERS, LLC,                  )
 OXFORD FG, LLC, OXFORD GP, LLC,                 )
 and FINANCIAL FREEDOM                           )
 ADVISORS, LLC,                                  )
                                                 )
                 Defendants.                     )

                  PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT
                          AGAINST ALL DEFENDANTS

       Plaintiffs, THE JAMES STREIBICH REVOCABLE TRUST OF 2002, an Illinois Trust,

individually (“the Trust”), and derivatively, on behalf of FOLDING LIGHT, LLC, a Delaware

Limited Liability Company (“Folding Light”) (collectively, “Plaintiffs”), by and through their

attorneys, Sheppard Mullin Richter & Hampton, LLP, pursuant to Fed. R. Civ. P. 55(a), respectfully

request the Clerk to enter Default against the Defendants BROCK H. FLAGSTAD (“Flagstad”),

OXFORD MARKETING PARTNERS, LLC (“Oxford Marketing”), OXFORD MEDIA, LLC

(“Oxford Media”), OXFORD TAX PARTNERS, LLC (“Oxford Tax”), OXFORD FG, LLC

(“Oxford FG”), OXFORD GP, LLC (“Oxford GP”), FINANCIAL FREEDOM ADVISORS, LLC

(“FFA”); and CLOVERPOINT PARTNERS, LLC (“Cloverpoint”) (collectively, “Defendants”).

In support of this motion, Plaintiffs state as follows:
     Case: 1:20-cv-02242 Document #: 18 Filed: 06/10/20 Page 2 of 3 PageID #:132




         1.       Plaintiffs initiated this action by filing a Complaint against Defendants on April

9, 2020. Dkt. 1.

         2.       On April 17, 2020, Plaintiffs filed eight (8) Executed Returns of Service of the

Complaint and Summons issued on each separate Defendant, along with supporting affidavits

of service, showing that each Defendant was served in accordance with Rule 4 of the Federal

Rules of Civil Procedure. Specifically, Oxford Marketing was served on April 16, 2020, and

each of the seven (7) other Defendants was served on April 17, 2020. See Dkts. 7, 8, 9, 10,

11, 12, 13, 14.

         3.       Accordingly, Oxford Marketing’s original deadline to answer or otherwise

plead to the Complaint was May 7, 2020 (Dkt. 12); and the original deadline for Flagstad,

Cloverpoint, FFA, Oxford FG, Oxford GP, Oxford Media, and Oxford Tax to answer or

otherwise plead to the Complaint was May 8, 2020 (Dkts. 7, 8, 9, 10, 11, 13, 14, respectively).

See also Fed. R. Civ. P. 12(a)(1)(A)(i).

         4.       Defendants’ original answer deadlines were extended twenty-eight (28) days

pursuant to this Court’s Third Amended General Order 20-0012 In re: Coronavirus COVID-

19 Public Emergency. See Dkt. 15, ¶ 2. As a result, Oxford Marketing’s deadline to answer

or otherwise plead to the Complaint was extended to June 4, 2020; and the deadline for

Flagstad, Cloverpoint, FFA, Oxford FG, Oxford GP, Oxford Media, and Oxford Tax to

answer or otherwise plead to the Complaint was extended to June 5, 2020.

         5.       No attorney has entered an appearance on behalf of any of the Defendants.

         6.       As of the date of this filing, all of the Defendants have failed to answer or

otherwise plead to the Complaint.




SMRH:4834-8868-4479.1                             -2-
     Case: 1:20-cv-02242 Document #: 18 Filed: 06/10/20 Page 3 of 3 PageID #:133




         7.       Federal Rule 55(a) provides that “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

         WHEREFORE, Plaintiffs respectfully request that the Clerk enter Default against all

of the Defendants pursuant to Fed. R. Civ. P. 55(a), and further grant any additional relief

deemed appropriate and just.1


Dated: June 10, 2020                         Respectfully submitted,

                                             THE JAMES STREIBICH REVOCABLE TRUST
                                             OF 2002, an Illinois Trust, individually, and
                                             Derivatively, on behalf of FOLDING LIGHT, LLC,
                                             a Delaware Limited Liability Company

                                             By: /s/ William K. Kane
                                                 One of Its Attorneys

William K. Kane, Esq. (6194466)
David M. Poell, Esq. (6302765)
SHEPPARD MULLIN RICHTER & HAMPTON LLP
Three First National Plaza
70 West Madison Street, 48th floor
Chicago, Illinois 60602
Telephone: 312.499.6300
Facsimile: 312.499.6301
wkane@sheppardmullin.com
dpoell@sheppardmullin.com

Counsel for Plaintiffs




1
  In response to the continuing pandemic, the Court’s Fourth Amended General Order has
suspended Local Rule 5.3(b), which otherwise requires that all motions be noticed for presentment.
See Dkt. 17, ¶ 11. Therefore, Plaintiffs request the Default be entered without requiring counsel
for Plaintiffs to present this motion.


SMRH:4834-8868-4479.1                          -3-
